Metcalf, J.
The court of common pleas undoubtedly had authority to complete their records, in the action on the notes Batch v. Shaw, 7 Cush. 282. And the order to complete them was made on petition, and after notice to the adverse party, according to a rule of that court, which is like a rule of this court, published in 24 Pick. 396. Whether the court would order the completion of those records was a matter of judicial discretion; and the action of the court, within the limits of its authority, is not a subject of exception. But if these exceptions *174were properly before us, we should overrule them; being of opinion that they do not show that the order was wrongly made.
The exceptions are dismissed, and the case is to be sent back to the court of common pleas for the execution of their order.
The court of common pleas ordered the record to be made up and completed, and that the respondent recover of the petitioner full costs in that court and in this; the eighth rule of that court (like the thirty-sixth rule of this court) providing that “ the party delinquent in such case shall pay to the clerk the costs of recording the judgment anew, and also the costs on the petition, and the costs of the adverse party, if he shall attend to answer thereto.” To so much of this order as allowed the petitioner costs accrued subsequently to the term of that court at which the record was originally ordered to be amended, the petitioner alleged exceptions, which were argued in this court at October term 1857, and overruled.